DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s reply filed January 5, 2022 has been entered and is considered herein.  The rejection of the claims for obviousness-type double patenting is withdrawn in view of Applicant’s argument that the scope of the instant claims does not overlap in scope with the ‘928 application in view of the proviso 
    PNG
    media_image1.png
    45
    444
    media_image1.png
    Greyscale
.  The rejection is withdrawn and the claims are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) dated December 20, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.


Status of Claims
Currently, claims 1, 2, 4-8, 10-11, 13-17, 23-24 and 51-54 are pending in the instant application and under consideration herein.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention is directed to a compound of formula (I) 
    PNG
    media_image2.png
    100
    192
    media_image2.png
    Greyscale
, as well as methods for its use in treatment of diseases such as Type 2 diabetes, which are associated with GPR119 dysregulation. The closest prior art is, for example, WO 2017/210794 which teaches compounds for the treatment of diseases and conditions associated with GPR119 dysregulation.  Although structurally similar to those of the instant claims, the prior art compounds differ in that the benzo[D][1,3]oxathiole 3-oxide ring system is substituted only by the phenyl ring.  The proviso in the instant claims require that 
    PNG
    media_image1.png
    45
    444
    media_image1.png
    Greyscale
, such that the ring cannot be further unsubstituted.  Further, the prior art does not suggest altering the structure of the compounds as required by the instantly claimed formula.  Since nothing in the prior art would have taught or suggested the changes necessary to arrive at the instant invention, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-8, 10-11, 13-17, 23-24 and 51-54 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699